DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on June 27, 2022.  In virtue of this amendment, claims 31-48 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/2022 and 7/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-33 and 40-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19-30 of U.S. Patent No. 10,805,998. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above patent, including:
As claims 31-33: corresponding to claim 1 of the above patent
As claims 40-48: corresponding to claims 19-30 of the above patent
Claims 31-33 and 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31 and 43-44 of copending Application No. 17/068,983 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above copending application, including:
As claims 31-33: corresponding to claim 31 of the above copending application
As claims 47-48: corresponding to claims 43-44 of the above copending application
Claims 31-32, 39-41, 43-44 and 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 34, 36-40, 44 and 46 of copending Application No. 17/187,339 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the instant application are either anticipated by, or would have been obvious over, the above identified claims of the above copending application, including:
As claim 31: corresponding to claim 31 of the above copending application
As claim 32: corresponding to claim 34 of the above copending application
As claim 39: corresponding to claim 36 of the above copending application
As claims 40-41: corresponding to claim 37-38 of the above copending application
As claims 43-44: corresponding to claims 39-40 of the above copending application
As claim 47: corresponding to claim 46 of the above copending application
As claim 48: corresponding to claim 44 of the above copending application
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 33-38, 42-43 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069290 of record) in view of Brown et al. (US 2014/0264290 of record).
With respect to claim 31, Lee discloses in figure 1 and 6 a display system, comprising an array of pixels (figure 1, e.g., display unit 120 includes a pixel array having a plurality of pixels P), each of said pixels comprising a plurality of emissive sub-pixels (R, G, B1, B2, e.g., formed as sub-pixels of the pixel P) having different color points (figure 6 shows the sub-pixels R, G, B1-B2 having different colors thereof).
Lee does not explicitly disclose that wherein at least one sub-pixel of said plurality of emissive sub-pixels emits a first emission having a first peak wavelength greater than 470nm and no greater than 510nm.

    PNG
    media_image1.png
    525
    603
    media_image1.png
    Greyscale

Brown discloses in figures 5A-5B a display system comprising a pixel array (see figure 3B, e.g., having a plurality of pixels 411-413) and filters (608r-608b, e.g., color filters) overlaying said backlight (see figure 3B), wherein at least one sub-pixel of said plurality of emissive sub-pixels emits a first emission having a first peak wavelength greater than 470nm and no greater than 510nm (paragraph 0081, e.g., the blue subpixel is configured to permit only light that has a peak wavelength in the range of 400-500 nm to pass therethrough).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display system of Lee with color filters and an emission spectrum range from 470 to 510 nm thereof as taught by Brown for the purpose of improving a desired brightness level of the display since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
With respect to claim 33, the combination of Lee and Brown disclose that wherein said first emission has a band between at least one of 460 nm to 500 nm or 490 nm to 500 nm (paragraph 0008, e.g., “a range from about 464 nm to about 470 nm).
With respect to claim 34, the combination of Lee and Brown disclose that wherein said first peak wavelength is about 470 nm, about 480 nm, about 490 nm, or about 500 nm (paragraph 0008, e.g., “a range from about 464 nm to about 470 nm).
With respect to claim 35, the combination of Lee and Brown disclose that wherein said first emission has a band having spectral power of at least 10% in the range of 460nm to 500nm of a total spectral power (see paragraphs 0047-0048 of Lee).
With respect to claim 36, the combination of Lee and Brown disclose that wherein said first emission has a spectral power ratio between 470 nm and 480 nm between 320 nm and 800 nm of about 2.5 and about 6.0 (paragraph 0081 of Brown).
With respect to claim 37, the combination of Lee and Brown disclose that wherein said first emission has a spectral power ratio between 480 nm and 490 nm and between 320 nm and 800 nm of about 4.0 and about 6.5 (paragraph 0081 of Brown). 
With respect to claim 38, the combination of Lee and Brown disclose that wherein said first emission has a spectral power ratio between 490 nm and 500 nm and between 320 nm and 800 nm of about 3.5 and about 6.0 (paragraph 0081 of Brown).
With respect to claim 42, the combination of Lee and Brown disclose that wherein said sub-pixel is a microLED or a microOLED (see figures 6-7 of Lee).
With respect to claim 43, the combination of Lee and Brown disclose that wherein said plurality of emissive sub-pixels include at least blue, green/cyan, and red sub-pixels (see figure 6 of Lee).
With respect to claim 45, the combination of Lee and Brown disclose that wherein at least one second sub-pixel of said plurality of emissive sub-pixels emits a second emission having a second peak wavelength less than 470nm (see paragraphs 0047-0048 of Lee).
With respect to claim 46, the combination of Lee and Brown disclose that wherein second emission has a second peak wavelength in a range of about 380 nm to about 460 nm (see paragraph 0048 of Lee, e.g., ranging from about 440 nm to 464 nm).
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069290 of record) in view of Brown et al. (US 2014/0264290), and further in view of Murata et al. (US 2010/0177084 of record).
With respect to claims 39-41, the combination of Lee and Brown disclose all claimed limitations, as expressly recited in claim 31, except for specifying that the first emission has a first ratio of spectral power in the wavelength range of 430 nm to 460 nm over 320 nm to 800 nm to spectral power in the wavelength range of 470 nm to 510 nm over 320 nm to 800 nm is less than 1, no greater than 0.61, or no greater than 0.44.
Murata discloses in figure 3 a computing display system comprising a first percentage having a wavelength range from 200 to 300 nm and a second percentage having a wavelength range from 680 to 900 nm (see paragraph 0118).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of Lee and Brown with a predetermined range of ratio for the purpose of improving a desired brightness level of the display device.  Thus, a ratio range would be adjusted depending a particular application or environment of use that would have been deemed obvious over arts.
Claims 32 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069290 of record) in view of Brown et al. (US 2014/0264290 of record), and further in view of van de Ven et al. (US 2013/0020929 of record).
With respect to claims 32, the combination of Lee and Brown disclose all claimed limitations, as expressly recited in claim 31, except for specifying that wherein said first emission has a band having a full-width half-maximum wavelength ranges of between about 10 nm and about 30 nm.
Ven discloses a display system comprising a single package or pixel (see figure 3), wherein said first emission has a band having a full-width half-maximum wavelength ranges of between about 10 nm and about 30 nm (paragraph 0014, e.g., FWHM wavelength range from about 15 nm to about 30 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of Lee and Brown with a predetermined FWHM wavelength range thereof as taught by Ven for the purpose of providing white light in a wider variety of applications with greater energy efficiency and improved color stability thereof since this configuration for the stated purpose would have been obvious as evidenced by the teaching of Ven (see paragraph 0016).
With respect to claim 44, the combination of Lee, Brown and Ven disclose that wherein said at least one sub-pixel comprises a phosphor (see paragraph 0014 of Ven, e.g., “stimulating a yellow phosphor with a blue LED”).
Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0069290 of record) in view of Brown et al. (US 2014/0264290 of record), and further in view of Chen et al. (US 2018/0317296 of record).
With respect to claims 47-48, the combination of Lee and Brown disclose that the system further comprising drive circuitry (130-140, e.g., drivers as shown in figure 1 of Lee) to selectivity drive said at least one sub-pixel (see figure 1 of Lee), except for specifying that said at least one second sub-pixel to vary EML between at least a first EML value and a second EML value the display, wherein the ratio of the first EML value to the second EML value is between about 2.0 and about 5.5.
Chen discloses in figures 2E-3 a display system comprising a plurality of pixels (P1-P2), wherein said at least one second sub-pixel to vary EML between at least a first EML value and a second EML value the display, wherein the ratio of the first EML value to the second EML value can be between about 2.0 and about 5.5 (see paragraph 0205).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of the combination of Lee and Brown with predetermined EML values having a ratio thereof as taught by Chen for the purpose of improving a desired brightness level of the display device.  Thus, a ratio range would be adjusted depending on a particular application or environment of use that would have been deemed obvious over prior arts.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
Applicant again argued that the combination of Lee and Brown fails to disclose the limitations of claim 31.
However, Examiner again disagrees as following reasons:
(1) Limitations of claim 31 are described a display comprising a subpixel having a wavelength from 470 nm to 510 nm.
(2) The subpixels are shown in figure 6 of Lee such as R, G, B1, B2 of the pixel P.
(3) Brown clearly discloses in paragraph 0081 the subpixel is configured to permit only light that has a peak wavelength in the range of 400-500 nm to pass therethrough.
(4) Thus, since above evidences, the combination of Lee and Brown solidly disclose all limitations in claim 31.
(5) Furthermore, such that subpixels in a display having a predetermined wavelength range would have been deemed known and taught in the prior arts and here are an examples below:
(a) See reference of Lee et al. (US 2017/0236866) discloses in figure 1 a display comprising a pixel (PX) having a plurality of subpixels (SPX1, SPX2, SPX3, SPX4) having a wavelength from 470 nm to 510 nm (paragraph 0078, e.g., “the second subpixel SPX2 having the range from about 500 nm to about 600 nm”)
(b) See reference of Lee et al. (US 2017/0169764) in paragraph 0016 and figure 3A
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        July 14, 2022